                                                                                   June 21, 2021

The Honorable Steven L. Tiscione
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201
VIA ECF

               Re: Garcia v. Carranza; 1:19-cv-03342-EK-ST

Dear Judge Tiscione:

We write to provide the Court with the joint status report required by the Court’s minute entry of
April 20, 2021.

Since our last settlement conference, the parties have met twice, on April 23, and May 28, and we
have another meeting scheduled for June 24. While we had anticipated making further strides in
our negotiations before the end of the school year, the NYC Law Department was hit with a
cyberattack on June 6 that resulted in the entire office being taken offline for nearly two weeks.
Despite that, we have made progress on some discrete issues since our last report and are hopeful
that the progress towards settlement will continue with the cooperation of both parties.

By August 1, Defendants are expected to provide the Office of Civil Rights with a status report on
their efforts to implement the resolution agreement and will also be providing Plaintiffs with a
copy of the report. With the Court’s permission, we would like to send another update on August
10 in the hope that we will have a better understanding of where negotiations stand and how we
could best benefit from the Court’s assistance.

Respectfully submitted,

___/s/_______
Amy Leipziger, Esq.
LEGAL SERVICES NYC
40 Worth Street, 6th Floor
New York, NY 10013
 (347) 592-2198
aleipziger@lsnyc.org

___/s/___________________
Janice Birnbaum, Esq.
New York City Law Department
100 Church Street, room 2-195
New York, NY 10007
212-356-2085
JBirnbau@law.nyc.gov
